The origin of the word "distributee" is lost in Colonial times. It appears in a statute passed by the General Assembly of Virginia, in 1785. See 12 Hening 146. John Marshall referred to "the distributee" in a brief filed in 1797 in the case ofCutchin v. Wilkinson, 1 Call. 1, 5. The word was used in the opinion of M'Candlish v. Hopkins  Hodson, 6 Call. 208, 210, decided in 1814. It has since then appeared in every code of both Virginia and West Virginia and has been referred to in a host of decisions in each state. It is a technical word with a definite meaning which has not varied for more than a century. The will indicates that it was prepared either by a lawyer or by one familiar with legal terms. The words "bequeath" and "devise" are each correctly used in their technical sense, three separate times in the will. The technical definitions of those words are no better established than is the technical definition of "distributees." The fact that the testator used the other technical words advisedly is very persuasive that he understood the technical meaning of the word "distributee." Why he selected his distributees as the class to receive his residuary estate, is not apparent. Nor is it necessary that it should be. The selection of the class was the testator's sole prerogative. I fear, however, that the eccentricity of the selection has caused the majority of the Court to regard it with suspicion, and to lose sight of that prerogative.
It is quite common in wills for a testator to name a class in relation to a gift of his residuary estate. The words used more frequently to designate such a class are "heirs," "issue," "relations," "next of kin," "children," etc. "A bequest to a number of persons not named but answering a general description is a gift to them as a class." Delenger's Estate, 170 Pa. 104. Any word or expression which classifies the beneficiaries should therefore serve for this purpose. A *Page 486 
"legatee" is the donee of personal property under a will. The word "legatee" is just as closely associated with personal property as is the word "distributee"; yet this Court inHobbs v. Brenneman, 94 W. Va. 320, held that a gift of the residuary estate to the legatees carried all of the estate both real and personal to the exclusion of certain devisees named in the will. The word "heirs," technically defined, applies to the persons entitled by law to inherit by descent the real estate of an intestate. 28 Rawle C. L. 247. This word is no more applicable technically to takers of personal property than the word "distributees" is to takers of realty. "The word 'heirs' has no legal significance in respect to persons entitled to succeed to the personal property of the intestate." Hopkins v.Miller, 92 Ala. 513. The word has even been declared to be amisnomer when used to denote succession in a gift of personalty. In re McCrea, 180 Pa. 80, 81. It is not questioned, however, that heirs will take personalty under a testamentary gift to them of blended real and person property. It is said that the word "heirs" in such cases is used merely "to describe the persons who are to take and not to fix the interest which would vest in each person by virtue of his heirship." Bisson
v. R. R. Co., 143 N.Y. 125, 129. Why then when the situation is reversed should not the word "distributees" also be held "to describe the persons who are to take?" Why under such circumstances should distributees be denied a gift of real estate? The reason advanced therefor in the majority opinion is that inconsistency is sensed between the phrases "divided according as the law directs" and "among my legal distributees," because the law does not direct real property to be divided among distributees. A number of courts of highest repute are committed to the view that in a testamentary gift to a class, with no explanatory words, the law presumes an intention (irrespective of whether the gift be of personal or real property) that the gift shall be divided among the members of the class, according to the laws of descent. Daggett v.Slack, 49 Mass. (8 Met.) 450, 453; Dunlap's Appeal, 116 Pa. 500;Fraser v. Dillon, 78 Ga. 474, 475; Lyon v.Acker, 33 Conn. 222; Henry v. Thomas, 118 Ind. 23, and the authorities cited in Collins v. Feather, 52 W. Va. 107, *Page 487 
111. The case of Ross v. Kiger, 42 W. Va. 402, 412, 413, also leans that way. If such responsible authority finds no inconsistency in presuming such an intention when none is expressed, how is such a gift made ambiguous by the expression of the intention?
Admit, for the sake of argument, that the two phrases are abstractly antagonistic when applied to real property; nevertheless the will itself offers a reason for associating the phrases. It appears therefrom that the testator had two brothers and one sister living and two deceased sisters, each of whom left children, referred to by name in the will. The testator, of course, realized that his distributees were related to him in different degrees of consanguinity. Is it not entirely plausible that he desired to prevent any possibility of the nieces and nephews sharing per capita with his surviving brothers and sisters and used the phrase "divided according as the law directs" to insure that the nieces and nephews should take only per stirpe as the statute of descents provides? Other courts have so held. In Woodward v. James, 115 N.Y. 346, 358, the testator had directed that certain property should "be divided among the remaining heirs according to law." The court held: "This undoubtedly means according to the law which governs in a case of intestacy. It evidently respects the quantity of interest, as well as the persons who are to take, for the division, that is the proportion, is to be according to law." The phrase "according to law" is assuredly synonymous with "as the law directs." In Fielden v. Ashworth, Vol. 20 L. R. (Eq. cases) 410, the high court of chancery of England held that a gift to be distributed "to my relatives * * * as the law directs," indicated a division under the statute of distributions. The holding of the above courts is natural and reasonable. The construction of the majority here — that the words under consideration imply the descent of realty to distributees under the law — seems to me unnatural and strained, and is unsupported by any authority so far as diligent search has discovered. It is unreasonable that one with the exact knowledge of legal nomenclature displayed in the rest of the will should have been so ignorant of the law of descents as to suppose that real property passed to the *Page 488 "legal distributees" thereunder. Where there are two constructions of testamentary phrases, one strained and provoking discord — the other natural and promoting concord, it is assuredly our duty to adopt the latter, whether or not it meets with our own personal view of what the testator should have meant. We have no right to qualify a disposition of property merely because it is unusual.
Let us scan closely the sentence under consideration: "I desire the residue of my estate both real and personal * * * to be divided according as the law directs among my legal distributees." A liberal consideration thereof leads me to the following analysis: The testator realizing that his residuum would contain both real and personal property, blended the two kinds of property (for the purpose of his gift) unmindful of their differences under the law. He then directed that the residue, thus unified, should be divided among — not descend to — his legal distributees. The majority opinion in effect implies the words "descend to" along with "divided among." Why the implication? It was not descent under the law which the testator desired; he was arranging the descent himself. It was only the division that the law directs, which he prescribed. The sentence is intelligible without the addition, as property may be divided according to law among persons who would not receive it by operation of law. The rules governing descent under the law are entirely distinct from those governing the division of property thereunder. Neither set of rules is dependent on the other. If the testator makes no disposition of his residuary estate, the law determines both the descent and division. The very attempt to dispose of the residuum indicates that he desires a disposition which differs in some way from that arranged by the law. Here, the testator by express words, adopted the division of his property provided by law. Consequently, the only other purpose he could have had in attempting to make a residuary disposition was to name beneficiaries who differed in some respect from those designated by law. In conferring real property on his distributees he selected a set of donees, different from those appointed by the law. This difference discloses the only purpose of the residuary clause. This purpose *Page 489 
should therefore dominate an expression ancillary thereto. If his selection be enlarged by judicial construction to include heirs, then his beneficiaries become the same as the law would provide, were he intestate; and such construction strips his attempt to dispose of his residuum of any purpose. In other words, such a construction makes the testatorintestate as to the residuum, heedless of his attempt to be testate thereof. It would seem that the word "legal" should dispose of the hypothesis that the word "distributees" was used in a "non-technical sense." No other purpose is apparent from its use except to limit the residue to the distributees begotten by the law, and to exclude therefrom the promiscuity of the laity.
The majority opinion concedes that the paramount rule of testamentary construction is to ascertain the testator's intention from the words used, giving to technical words technical definitions. With all deference — the opinion then seemingly makes no attempt to apply the rule but turns to an exception. I find it impossible to reconcile myself to the view that when the testator wrote "divided according as the law directs," he was either careless or confused and meant to write "descend to and be divided according as the law directs." Neither can I agree that when he wrote "legal distributees," he was indifferent or unorthodox and meant "distributees and heirs." Therefore, I respectfully dissent from the majority opinion.
JUDGE LIVELY authorizes me to say that he joins in this dissent. *Page 490